DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 7/1/2021 have been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 2 and 19, the claims recite “in response to determining that there is a first preset relationship between the second time offset and the first time offset, skip sending the second time offset; and in response to determining that there is no first preset relationship between the second time offset and the first time offset, send the second time offset.” The claims thus recite an action to be taken in response to two opposite determinations: “in response to determining that there is a first preset relationship between the second time offset and the first time offset” and “in response to determining that there is no first preset relationship between the second time offset and the first time offset,” and it is unclear how two such opposite conditions can both simultaneously be true. It is therefore unclear if language such as “in response to determining . . .” is instead intended to recite an optional condition for performing the corresponding actions such that the opposite conditions do not directly contradict each other by both being required to occur. Using such an interpretation wherein “in response to determining . . .” recites an optional condition, it is also unclear if any determination is required by the claims at all since no determination is explicitly recited. Claims 2 and 19 are thus indefinite. For the purpose of this examination, the Examiner will interpret “in response to determining that there is a first preset relationship between the second time offset and the first time offset” and “in response to determining that there is no first preset relationship between the second time offset and the first time offset” as optional conditions since they directly contradict each other and it is unclear how such contradictory conditions could both be true.	Regarding claim 3, the claim is rejected because it depends from rejected claim 2.	Regarding claim 4, the claim recites “the LBT is performed on a plurality of first antennas of the network device, and determining the first time offset in response to determining that at least one first antenna has completed the LBT.” However, claim 1 from which claim 4 depends requires “performing, by a network device, listen before talk (LBT) on a first carrier, and determining a first time offset in response to determining that the LBT is completed.” Claim 4 thus appears to impermissibly broaden the independent claims because the independent claims require that “determining a first time offset” be in response to completion of the LBT, whereas claim 4 instead appears to determine the first time offset potentially in response to partial completion of the LBT (i.e., “in response to determining that at least one first antenna has completed the LBT”). Claim 4 may thus be broadly reasonably interpreted as impermissibly broadening claim 1. Claim 4 is thus indefinite. For the purpose of this examination, the Examiner will interpret claim 4 as written wherein only one antenna is required to complete LBT in order to determine the first time offset.	Regarding claims 5-10, the claims are rejected because they depend from rejected claim 4. 	Regarding claim 17, the claim recites “a length of the first time offset is X bits, and a maximum value of the first time offset is a time length of 
    PNG
    media_image1.png
    48
    77
    media_image1.png
    Greyscale
 SSBs, wherein M represents a maximum time offset of the first SS Burst Set, N represents a time length of the first SS Burst Set, and 2K represents a maximum quantity of SSBs that can be transmitted in one SS Burst Set window by a communications system to which the network device and the terminal belong.” Claim 17 thus states that 2K represents a maximum quantity of SSBs that can be transmitted in one SS Burst Set window, but the equation in claim 17 requires 2K-X as an input.  Claim 17 does not specify what the value “K” represents, and it is therefore unclear what subtracting X bits from “K” represents. The variable 2K-X is thus unclear. Claim 17 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed equation reasonably broadly as representing some time length of a number of SSBs based on available transmission resources since it is unclear how to interpret the claimed equation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0037481, Zhang hereinafter, full support for cited subject matter exists in provisional application No. 62/536,903 filed on 7/25/2017).	Regarding claims 1 and 18, Zhang teaches a communication method and a communications device (Base station 105; Zhang; Figs. 1-2 and 6-11; [0056]), comprising: 	a memory storing a program (The base station may be comprised of a memory storing instructions for a processor; Zhang; Figs. 2 and 6-11; [0059]); 	a processor coupled to the memory, the program comprising instructions (The base station may be comprised of a processor that may execute instructions stored in memory; Zhang; Figs. 2 and 6-11; [0059]) that when executed on the processor cause the processor to: 		perform listen before talk LBT on a first carrier (As can be seen for instance in at least Figs. 10-11 and their corresponding descriptions, base station 105 may perform an LBT procedure; Zhang; Figs. 6-11; [0087]-[0090]), and determine a first time offset in response to determining that the LBT is completed (After performing the LBT procedure, the base station may determine a pattern of synchronization signal burst (SSB) transmissions based on the LBT outcome. Such a determination may include the determination of a timing offset (as is also discussed with regard to at least Fig. 8), which may be broadly reasonably interpreted as the determination of a first time offset in response to determining that the LBT is completed; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]), wherein a first synchronization signal burst set SS Burst Set is sent on the first carrier (After performing the LBT procedure and determining the transmission pattern, the base station may perform SSB transmissions according to the determined pattern at step 130. Such transmissions may be broadly reasonably interpreted as being performed on a first carrier in response to determining that the LBT is completed. SSB transmissions are also described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. The base station may thus be broadly reasonably interpreted as sending a first synchronization signal burst set SS Burst Set on the first carrier; Zhang; Figs. 6-11; [0035], [0087]-[0090]), the first SS Burst Set comprising a set of synchronization signal bursts (SSBs) (SSB transmissions are described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. The first SS Burst Set may thus be broadly reasonably interpreted as comprising a set of synchronization signal bursts (SSBs); Zhang; Figs. 5A-11; [0035], [0068], [0074], [0087]-[0090]), and the first time offset is a time offset of an actual transmission time of the first SS Burst Set on the first carrier relative to a configured transmission time of the first SS Burst Set (The determined time offset indicates the time difference between the start of the DMTC window and the first available SSB transmission opportunity, which may be broadly reasonably interpreted as a time offset of an actual transmission time of the first SS Burst Set on the first carrier relative to a configured transmission time of the first SS Burst Set; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]); and 	a transceiver, configured to send the first time offset to a terminal (The timing offset (i.e., the first time offset) may be transmitted to the UE; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]).	Regarding claims 2 and 19, Zhang teaches the limitations of claims 1 and 19 respectively.	Zhang further teaches the program comprises further instructions that when executed on the processor cause the processor to: 		perform the LBT on a second carrier (As can be seen for instance in at least Figs. 10-11 and their corresponding descriptions, base station 105 may perform an LBT procedure. Such disclosed methods including such an LBT procedure (e.g., the methods of at least Figs. 10-11) may be broadly reasonably interpreted as being performed multiple times. Base stations 105 are also described in numerous locations throughout Zhang as communicating over different bands (i.e., carriers). The same base station may thus also be broadly reasonably interpreted as performing an LBT procedure (e.g., the methods of at least Figs. 10-11) on a second carrier; Zhang; Figs. 1-2 and 6-11; [0037]-[0039], [0043]-[0045], [0051]-[0055], [0087]-[0090]), and determine a second time offset in response to determining that the LBT is completed (After performing the LBT procedure, the base station may determine a pattern of synchronization signal burst (SSB) transmissions based on the LBT outcome. Such a determination may include the determination of a timing offset (as is also discussed with regard to at least Fig. 8), which may be broadly reasonably interpreted as the determination of a second time offset in response to determining that the LBT is completed; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]), wherein a second SS Burst Set is sent on the second carrier (SSB transmissions are described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. As was also discussed with regard to performing LBT on the second carrier, base stations 105 are described in numerous locations throughout Zhang as communicating over different bands (i.e., carriers). A second SS Burst Set may thus be broadly reasonably interpreted as being sent on a second carrier when a second LBT procedure (e.g., the methods of at least Figs. 10-11) is performed on at least a second carrier; Zhang; Figs. 5A-11; [0035], [0037]-[0039], [0043]-[0045], [0051]-[0055], [0068], [0074], [0087]-[0090]), and the second time offset is a time offset of an actual transmission time of the second SS Burst Set on the second carrier relative to a configured transmission time of the second SS Burst Set (The determined time offset indicates the time difference between the start of the DMTC window and the first available SSB transmission opportunity, which may be broadly reasonably interpreted as a time offset of an actual transmission time of the second SS Burst Set on the second carrier relative to a configured transmission time of the second SS Burst Set; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]); and 	the transceiver is further configured to: 		in response to determining that there is a first preset relationship between the second time offset and the first time offset, skip sending the second time offset; and 		in response to determining that there is no first preset relationship between the second time offset and the first time offset, send the second time offset (As was also discussed in the 35 U.S.C. 112(b) rejection above, the two “in response to determining” conditions are being interpreted as optional conditions because they appear to directly contradict one another and thus cannot be required to occur together. Therefore, the condition “there is no first preset relationship between the second time offset and the first time offset” may be broadly reasonably interpreted as occurring and the timing offset (i.e., the second time offset) may be transmitted to the UE; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]).	Regarding claim 3, Zhang teaches the limitations of claim 2.	Zhang further teaches the first preset relationship is that the second time offset is the same as the first time offset, or there is a fixed time interval between the first time offset and the second time offset (As was also discussed in the rejection of claim 2 above, the claims may be broadly reasonably interpreted as having no first preset relationship between the second time offset and the first time offset. Using such an interpretation, the prior art is not required to teach the first preset relationship; Zhang; Figs. 6-11; [0083], [0085], [0087]-[0090]).	Regarding claim 4, Zhang teaches the limitations of claim 1.	Zhang further teaches the LBT is performed on a plurality of first antennas of the network device (As can be seen for instance in at least Figs. 10-11 and their corresponding descriptions, base station 105 may perform an LBT procedure. The base station may also be comprised of a plurality of antennas used for downlink transmission. The base station may thus be broadly reasonably interpreted as performing LBT on a plurality of first antennas; Zhang; Figs. 2 and 6-11; [0056], [0087]-[0090]), and determining the first time offset in response to determining that at least one first antenna has completed the LBT (After performing the LBT procedure, the base station may determine a pattern of synchronization signal burst (SSB) transmissions based on the LBT outcome. Such a determination may include the determination of a timing offset (as is also discussed with regard to at least Fig. 8), which may be broadly reasonably interpreted as the determination of a first time offset in response to determining that the LBT is completed. Such completion of LBT may also be broadly reasonably interpreted as having completed the LBT with at least one first antenna; Zhang; Figs. 2 and 6-11; [0056], [0083], [0085], [0087]-[0090]), the SSBs of the first SS Burst set are sent on the plurality of first antennas (After performing the LBT procedure and determining the transmission pattern, the base station may perform SSB transmissions according to the determined pattern at step 130. Such transmissions may be broadly reasonably interpreted as being performed on a first carrier in response to determining that the LBT is completed. SSB transmissions are also described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. The base station may also be comprised of a plurality of antennas used for downlink transmission. The base station may thus be broadly reasonably interpreted as sending the SSBs of the first SS Burst Set on the plurality of first antennas; Zhang; Figs. 2 and 6-11; [0035], [0056], [0087]-[0090]).	Regarding claim 11, Zhang teaches a communication method, comprising: 	receiving, by a terminal, a first time offset sent by a network device (As can be seen in at least step 1210 of Fig. 12, the UE may receive a time offset (i.e., a first time offset) from the base station. Such a time offset is also described in at least Figs. 8-11 and their corresponding descriptions; Zhang; Figs. 6-12; [0083], [0085], [0087]-[0092]), wherein the first time offset is a time offset of an actual transmission time of a first synchronization signal burst set SS Burst Set on a first carrier relative to a configured transmission time of the first SS Burst Set (After performing the LBT procedure and determining the transmission pattern, the base station may perform SSB transmissions according to the determined pattern at step 130. Such transmissions may be broadly reasonably interpreted as being performed on a first carrier in response to determining that the LBT is completed. SSB transmissions are also described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. The base station may thus be broadly reasonably interpreted as sending a first synchronization signal burst set SS Burst Set on the first carrier. The determined time offset indicates the time difference between the start of the DMTC window and the first available SSB transmission opportunity, which may be broadly reasonably interpreted as a time offset of an actual transmission time of the first SS Burst Set on the first carrier relative to a configured transmission time of the first SS Burst Set; Zhang; Figs. 6-12; [0035], [0083], [0085], [0087]-[0092]), the first SS Burst Set comprising a set of synchronization signal bursts (SSBs) (SSB transmissions are described as being transmitted in an SSB burst, comprising multiple and repeated SSB transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting synchronization signals to UEs in different locations. The first SS Burst Set may thus be broadly reasonably interpreted as comprising a set of synchronization signal bursts (SSBs); Zhang; Figs. 5A-11; [0035], [0068], [0074], [0087]-[0092]); and	performing, by the terminal, rate matching on the first carrier based on the first time offset (As can be seen for instance in at least step 1215, the terminal may determine system timing based on the received time offset in order to receive the transmitted SSB transmissions. Such a determination of system timing may be broadly reasonably interpreted as conforming to the system timing and thus as rate matching. The terminal may thus be broadly reasonably interpreted as performing rate matching on the first carrier based on the first time offset; Zhang; Figs. 5A-11; [0083], [0085], [0087]-[0092]).	Regarding claim 17, Zhang teaches the limitations of claim 11.	Zhang further teaches a length of the first time offset is X bits (A person having ordinary skill in the art would understand data to be comprised of bits. The first time offset may thus be broadly reasonably interpreted as having a length of X bits; Zhang; Figs. 6-12; [0083], [0085], [0087]-[0092]), and a maximum value of the first time offset is a time length of 
    PNG
    media_image1.png
    48
    77
    media_image1.png
    Greyscale
 SSBs, wherein M represents a maximum time offset of the first SS Burst Set, N represents a time length of the first SS Burst Set, and 2K represents a maximum quantity of SSBs that can be transmitted in one SS Burst Set window by a communications system to which the network device and the terminal belong (As was also discussed in the 35 U.S.C. 112(b) rejection above, the claimed equation is unclear because it does not provide enough information to calculate 2K-X. The claimed equation reasonably broadly as representing some time length of a number of SSBs based on available transmission resources since it is unclear how to interpret the claimed equation. Zhang teaches that the maximum number of SSB transmissions within a particular window of time may be based on the length of the window of time and the frequency band being used. For instance, if the system operates in a frequency band below 3 GHz, the base station may be limited to a maximum of four SSB transmissions within a 5 ms time frame. In another example, if the system operates in a frequency band between 3 and 6 GHz, the base station may be limited to a maximum of eight SSB transmissions within a 5 ms time frame. In yet another example, if the system operates in a frequency band above 6 GHz, the base station may be limited to a maximum of sixty-four SSB transmissions within a 5 ms time frame. Such maximum possible numbers of SSBs may thus be broadly reasonably interpreted as representing a time offset characterized by a length of a number of SSBs as appears to be represented by the claim language; Zhang; Figs. 6-12; [0037]-[0038], [0083], [0085], [0087]-[0092]).
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474